Citation Nr: 0514224	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  94-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.

2.  Entitlement to a rating in excess of 30 percent for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

A hearing was held in August 2004 before the undersigned at 
the RO, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  The appellant's service-connected anxiety is manifested 
by definite impairment.

2.  The skin disorder is not characterized by more than 
constant exfoliation or itching, extensive lesions, and 
marked disfigurement.

3.  The skin disorder does not affect at least 40 percent of 
exposed areas, and is not manifested by constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for an anxiety 
disorder, and not in excess thereof, have been met.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
4.132, Diagnostic Code 9400 (1996), amended by 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2004).

2.  The criteria for a rating in excess of 30 percent for the 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (effective prior to, and subsequent to August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the various 
disabilities. Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment. 
Id.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); 69 Fed. Reg. 25179 (2004) ("[S]tatutes or 
regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits.").  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to the 
effective date of a revised regulation, the Board cannot 
apply the revised regulations.


II.  Anxiety

With respect to the issue on appeal, the schedular criteria 
for evaluating psychiatric impairment changed in 1996.  The 
RO considered both the old regulations and the new 
regulations.  Therefore, the appellant and his representative 
were given notice of the old and new regulations and have had 
an opportunity to submit evidence and argument related to 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pursuant to the criteria in effect prior to November 7, 1996, 
the evaluation of the veteran's service-connected disorder 
turned on the severity of his overall social and industrial 
impairment.  The Rating Schedule provided for a 30 percent 
rating was warranted where such impairment was of "definite" 
severity; 50 percent disability rating when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

The VA General Counsel has found that The word "definite" as 
used in 38 C.F.R. § 3.132 should be construed to mean 
distinct, unambiguous & moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993); 59 Fed. Reg. 4752 (1994).

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9402 (1996).  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9402, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

Current criteria provide for a 30 percent disability rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

The Global Assessment of Functioning (GAF) scale reflects 
the, "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board is of the opinion that the evidence of record more 
nearly approximates the criteria for a 30 percent disability 
evaluation for definite impairment under the old criteria.  

According to a March 1997 VA psychiatric examination report, 
the examiner diagnosed the veteran with a chronic adjustment 
disorder.  The examiner opined that the highest level of 
functioning was estimated at 70 percent.  The veteran was 
considered to be capable of managing any benefits.

According to a March 2004 VA psychiatric examination report, 
the examiner diagnosed the veteran with generalized anxiety 
disorder/neurosis.  The examiner explained that this 
diagnosis was afforded the veteran for the significant 
interpersonal consequences of his hand/skin disorder.  
Although the examiner did not feel from the perspective of a 
DSM-IV assessment that the veteran met the criteria for 
anxiety neurosis, the examiner acknowledged the impact the 
veteran's skin disorder of the hands has had on his ability 
to frame and to sustain the basic relationships that 
constitute a healthy interpersonal life.  The examiner opined 
that the diagnosis was appropriate.  The examiner assigned a 
GAF score of 60.  Summarizing the examiner's findings, the 
veteran was able to perform occupationally and within the 
confines of societal expectations within his marriages.  The 
options available to him professionally and the quality of 
his interpersonal relationships had been influenced by his 
response to his fungal condition.  The severity and 
relentless presence of the skin condition had compromised the 
veteran's relationships and had critically interfered in his 
ability to share the intimacies of marriage.  This anxiety 
disorder had been present for his adult life should be 
recognized as a considerable consequence, despite the 
veteran's mental stability and from a clinical perspective.

The Board finds that the evidence of record more nearly 
approximates the criteria for definite impairment.  

Although the foregoing evidence meets the criteria for a 30 
percent rating pursuant to the old and new regulations, the 
Board finds that it does not more nearly approximate the 
criteria for a rating in excess of 30 percent under the old 
or new criteria.

The March 2004 VA examiner assigned a GAF of 60, which 
reflects moderate symptoms.  This evidence does not reflect 
considerable impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Likewise, the outpatient treatment records to not support a 
rating in excess of 30 percent as they do not demonstrate 
symptomatology warranting a higher rating.

The Board has considered the testimony provided by the 
veteran and W.C.  While the veteran and W.C. are certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The medical evidence does not more 
nearly show that a rating in excess of 30 percent is 
warranted.

III. Skin disorder

The veteran's skin disorder is rated by application of the 
rating criteria for eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

At the time the veteran filed his claim, eczema was rated 30 
percent disabling with exfoliation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
disabling with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change.  Accordingly, 
the Board will review both the pre- and post-August 30, 2002, 
rating criteria to determine the proper evaluation for the 
veteran's skin disability.  The VA General Counsel has 
determined that the amended rating criteria can be applied 
only for periods on and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 65 
Fed. Reg.  33422(2000).

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004)

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent for the veteran's service-
connected skin disorder.  As noted above, a 30 percent rating 
under the old criteria requires evidence of exfoliation or 
itching constant, extensive lesions, or marked disfigurement; 
and 50 percent disabling with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Although 
evidence shows an active skin disorder, the evidence does not 
more nearly approximate ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, or exceptional 
repugnance.

According to VA examination reports dated in March 1997 and 
March 2004, the veteran was diagnosed with a chronic skin 
disorder of the hands and feet.  These reports are negative 
for findings that more nearly approximate the criteria for a 
50 percent rating under the old or revised regulations.  
Moreover, these areas affected cannot be considered an 
extensive area.  Finally, there is no evidence of any marked 
disfigurement or systemic or nervous manifestations, or that 
the veteran has been described as exceptionally repugnant.  
Thus, a rating in excess of 30 percent is not warranted under 
the old criteria of Diagnostic Code 7806.

Under the revised criteria, a 60 percent rating is assigned 
if it covers more than 40 percent of the entire body, more 
than 40 percent of exposed areas are affected, or if constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  As noted, the March 2004 VA examiner did not describe 
cumulative affected areas that involved 40 percent or more of 
the veteran's body surface.  There was also no evidence that 
the veteran had received constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  In 
fact, the examiner noted that the veteran was not taking any 
medication.  Thus, a rating in excess of 30 percent is not 
warranted under the revised criteria of Diagnostic Code 7806.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for his skin disorder under the old and 
revised regulations.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies, and the appeal is 
denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there is no evidence that either service-
connected disability on appeal has independently caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization.  The March 2004 VA 
psychiatric examiner noted that the veteran was employed.  In 
any event, the Board notes that any impairment in the 
veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The record reveals that the RO has rebuilt the veteran's 
claims file.  VA has a duty to assist a claimant in 
developing the facts of a claim, and to notify the claimant 
of the evidence necessary to substantiate a claim.  These 
obligations are heightened when, as here, records may have 
been lost or destroyed.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
(where denial of a claim rests in part on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).

Under such circumstances, the RO is therefore under a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct these records. 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Documentation in 
the claims file reveals that the RO has rebuilt the veteran's 
claims file regarding the issues on appeal.  The record shows 
that the RO had granted service connection for the veteran's 
skin disorder and anxiety disorder prior to the veteran's 
claim for increased ratings.

The Board has carefully reviewed the claims file to determine 
if a reasonably exhaustive search was made to either obtain 
or reconstruct the veteran's service records, and concludes 
that VA's search for the veteran's file and attempts to 
obtain or reconstruct his service records, as well as 
attempts to obtain records from other sources, was thorough, 
and that further attempts would be futile.

The RO, in a letter dated in February 2004, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The April 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  Because 
the Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error.  See 38 C.F.R. § 20.1104.  In this case, the 
Board finds that any error in not providing a VCAA notice 
letter to the veteran prior to the initial adjudication of 
his claim is harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that the veteran has been examined on several 
occasions by VA during the pendency of this appeal.  Most 
recently, VA examined the veteran in March 2004.  Further 
development is not needed in this case because there is 
sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

A rating of 30 percent, but not greater, for an anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 30 percent for a skin disorder is 
denied.



	                        
____________________________________________
	HARVEY ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


